Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Receipt of the RCE with arguments and submission of two IDS filed on 10/19/2020 after the withdrawal of Notice of allowance mailed 7/20/2020 and filling of RCE on 10/19/2020 in order to consider the IDS as mentioned above have been acknowledged.
As mentioned in the last communication on 7/20/2020, that the office action was also  based on applicants’ arguments, amendments and affidavit -Rule 130 (a) -AIA  (FITF) all filed on 3/16/2020 have been considered. Applicants’ IDS filed on 4/27/2020 has also been considered. 
Applicants’ amended specification filed on 10/19/2020 has been considered and entered.
Applicants’ arguments, amendments and “Declaration under 37 CFR 1.130” overcome the rejections of record. 
Therefore, upon further review and search based on the documents discussed above, examiner has made the decision to consider the application in condition for allowance.

Status of the application
3.   	 Claims 1, 4-20 are pending in this application.

Claims 1, 4-20 have been allowed.

Reasons for allowance

4. 	The reasons for the allowance are as follows:
	Applicants’ arguments on 10/19/2020 mentioning correction of a typographical error in the specification at paragraph [0041], and submission of two IDS filed on 10/19/2020 which was as-filed specification have been further reviewed and acknowledged in this office action.
Upon review, examiner has noticed that most of the prior arts as presented in the IDS Escherichia coli O157:H7 (#5-13, 17-2123, 25 etc.) are related to “Outbreak of the infection by the specific E.coli strain. There are few close prior arts which disclose the reduction of the contamination of the specific Escherichia coli O157:H7 by using bacteriophage treatment (e.g.  #1 and #27, #40, #47 references of one IDS). Another (second) IDS having few close prior arts of record (e.g. #4, #9, #34, #35, and #43) which disclose the reduction of the contamination of the specific Escherichia coli O157:H7 by using bacteriophage treatment. However, no prior art disclosed the claimed invention of method steps comprising lytic condition of lysis of Escherichia coli O157:H7 strain with the specific bacteriophage Φ241 under ‘high salinity condition’ of the claimed invention. Therefore, the claims are allowable. 


Applicants’ arguments, amendments and “Declaration under 37 CFR 1.130” overcome the rejections of record.
Upon review, and further search including STIC search, examiner did not find any prior arts of record that can address, individually or in combinations of references, all the claim limitations of independent claims 1, 14, 15 of the presently claimed invention. It is to be noted that the amended claim 15 recites the unit (weight by volume). It is confirmed by the applicants’ representative attorney Mr. Michael J. Riesen that one of skill in the art would understand salinity as a measurement of weight by volume, such as ‘grams by ml’. Various publications in the state of the art, as referenced throughout the specification describe “salinity” as % concentration or weight of salt by volume of solution (See attached e mail correspondence from the attorney). As salinity is known as weight by volume and is being interpreted as such with regards to this application, therefore, the amendment of claim 15 is supported by the specification.
Regarding the amended claim 15, no prior art of record, individually, or in
combination, disclose that this bacteriophage Φ241 can produce lysis product from E.coli 0157:H7 strain “with an item suspected of having E. coli. 0157:H7 in the high salinity environment having a salinity of at least between 2.3% and 5.0% of salt (weight by volume), and detecting the presence of an E.coli 0157:H7 lysis product” as claimed in the amended independent claim 15.

Therefore, the claims 1, 4-20 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow can be reached on 571 -270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792